DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Clams 1-40 are currently pending.
Claims 9-10, 13-16 and 25-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant's arguments filed on 10/08/202 have been fully considered but they are not persuasive. 
The applicant argues that Sasaki does not disclose the limitation “providing a sublimating material comprising a sublimating compound in an amount of from about 40% by weight to about 99.5% by weight of the sublimating material and a surface modification agent in an amount of from about 0.5% by weight to about 10% by weight of the sublimating material” disclosed in clam 1.
However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. Consult MPEP 2144.06. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sasaki by supplying the 
Moreover, the amount of the fluorinated carbon compound (reads on “sublimating agent”) is a result effective variable modifying the solidifying body. For example, if the amount of the sublimating agent is too low, it risks the collapse of the pattern (Sasaki teaches that if the content of the sublimated substance in the process liquid is from 60% to 99.99% by mass of the process liquid the collapse of the pattern is prevented [0309]), while if the amount of the sublimating agent is too high, it wastes the sublimating agent.
 Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the sublimating agent with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II. 
In addition, the amount of the water repellent agent (reads on “surface modification agent”) is a result effective variable modifying the surface of the substrate. For example, if the amount of the water repellent agent is too low, it risks pattern collapse, while if the amount of the water repellent agent is too high, it wastes the water repellent agent. Without evidence of unexpected results, it would have been obvious to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 12, 17, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0345683 to Sasaki et al. (hereinafter “Sasaki”).
Regarding claim 1, Sasaki teaches a method for treating a substrate comprising the step of supplying a water repellent agent (reads on “surface modification agent”) [0240-0251] and a fluorinated carbon compound (reads on “sublimating agent”) to a substrate having a patterned disposed on the surface [0016 and 0240], maintaining the water repellent agent (reads on “surface modification agent”) and the fluorinated carbon compound (reads on “sublimating agent”) on the surface for a time sufficient to modify the surface [0260], a solidifying step (figure 12, S14) after the application of the supply of the water repellent agent (reads on “surface modification agent”) and the process liquid comprising a sublimating substance including a fluorinated carbon compound (reads on “sublimating agent”) creating a solidify body (see figure 12) [0016 and 0254], and a sublimating step for removing the solidified body (figure 12, S15) (see figure 12) 
Sasaki does not teach that the step of providing a sublimating material comprising a sublimating compound in an amount of from about 40% by weight to about 99.5% by weight of the sublimating material and a surface modification agent in an amount of from about 0.5% by weight to about 10% by weight of the sublimating material.
However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. Consult MPEP 2144.06.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sasaki by supplying the fluorinated carbon compound (reads on “sublimating agent”) and the water repellent agent (reads on “surface modification agent”) as a composition to the surface of the substrate with a reasonable expectation of success, since Sasaki teaches that the water repellent agent (reads on “surface modification agent”) and the fluorinated carbon compound (reads on “sublimating agent”) are both effective for preventing pattern collapse [0016 and 0240].
The amount of the fluorinated carbon compound (reads on “sublimating agent”) is a result effective variable modifying the solidifying body. For example, if the amount of the sublimating agent is too low, it risks the collapse of the pattern (Sasaki teaches that if the content of the sublimated substance in the process liquid is from 60% to 99.99% 
Moreover, the amount of the water repellent agent (reads on “surface modification agent”) is a result effective variable modifying the surface of the substrate. For example, if the amount of the water repellent agent is too low, it risks pattern collapse, while if the amount of the water repellent agent is too high, it wastes the water repellent agent. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the water repellent agent with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 2, Sasaki further teaches that the sublimating compound can be 1,1,2,2,3,3,4-heptafluorocyclopentane comprising a melting point of 20.5 °C and a vapor pressure of 62.0 mmHg at 20°C [0396]. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 3, Sasaki further teaches that the sublimating compound can be 1,1,2,2,3,3,4-heptafluorocyclopentane comprising a melting point of 20.5 °C [0396]. In the case where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 4, Sasaki further teaches that the sublimating compound can be 1,1,2,2,3,3,4-heptafluorocyclopentane comprising a surface tension is 19.6 mN/m at 25°C [0396]. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 5, Sasaki does not teach that the sublimating substance has a viscosity of at most 5 centistokes at 25°C.
However, Sasaki teaches that t-butanol is a conventional sublimate substance [0016]. In addition, Sasaki teaches examples in which t-butanol was used as a sublimating substance [0404 and 0419]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sasaki wherein the sublimating substance is t-butanol (applicant’s specification discloses in table 1 that t-butanol has a viscosity of 4.8 centistokes at 25°C) since Sasaki teaches that t-butanol is a conventional sublimate substance [0016]. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 6, Sasaki further teaches that t-butanol is a conventional sublimate substance [0016]. In addition, Sasaki teaches examples in which t-butanol was used as a sublimating substance [0404 and 0419].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sasaki wherein the sublimating substance is t-butanol with a reasonable expectation of success, since Sasaki teaches that t-butanol is a conventional sublimate substance [0016].

Regarding claim 7, Sasaki does not teach that the fluorinated carbon compound (reads on “sublimating agent”) is in an amount of from 50% by weight to about 99.5% by weight of the sublimating material.
However, the amount of the fluorinated carbon compound (reads on “sublimating agent”) is a result effective variable modifying the solidifying body. For example, if the amount of the sublimating agent is too low, it risks the collapse of the pattern (Sasaki teaches that if the content of the sublimated substance in the process liquid is from 60% to 99.99% by mass of the process liquid the collapse of the pattern is prevented [0309]), while if the amount of the sublimating agent is too high, it wastes the sublimating agent.   Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the sublimating agent with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Regarding claims 8, 11 and 12, Sasaki further teaches that the water repellent agent (reads on “surface modification agent”) can be N-(trimethylsilyl)diethylamine [0251].

Regarding claim 17, Sasaki does not teach that the water repellent agent (reads on “surface modification agent”) is in an amount of from 0.5% by weight to about 9% by weight of the sublimating material.
However, the amount of the water repellent agent (reads on “surface modification agent”) is a result effective variable modifying the surface of the substrate. For example, if the amount of the water repellent agent is too low, it risks pattern collapse, while if the amount of the water repellent agent is too high, it wastes the water repellent agent. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of the water repellent agent with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claims 21 and 22, Sasaki further teaches that the processing liquid further includes an organic solvent [0182] (dry assistance), wherein the dry assistance is evaporated ([0269, and 0272]) (see figure 4b).

Regarding claim 24, Sasaki further teaches that the surface comprises silicon oxide, silicon nitride, polycrystalline silicon or monocrystalline silicon [0250].


Claims 18-20 and 23 rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0345683 to Sasaki et al. (hereinafter “Sasaki”) in view of US 2019/0176179 to Yoshida et al. (hereinafter “Yoshida”).
Regarding claims 18 and 19, Sasaki does not teach that the sublimating material further comprises a catalyst, wherein the catalyst is triflic acid, triflic anhydride, methanesulfonic acid, acetic acid, or acetic anhydride.
However, Yoshida teaches a method for treating a substrate comprising the step of supplying a processing liquid comprising a sublimating substance (e.g., 1,1,2,2,3,3,4-heptafluorocyclopentane) [0142]. Yoshida further teaches a solidifying step and a sublimating step (see figure 6). In addition, Yoshida teaches that acetic acid has a dissolving ability with respect to resins [0269].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sasaki wherein the sublimating material comprises a catalyst, such as acetic acid for the purpose of decreasing the amount of time it takes the process to be completed.

Regarding claim 20, Sasaki/Yoshida does not teach that the acetic acid is in an amount of from 0.1% by weight to about 10% by weight of the sublimating material.
However, the amount of the catalyst is a result effective variable modifying processing time. For example, if the amount of the catalyst is too low, it affects the processing time, while if the amount of the catalyst is too high, it wastes the catalyst. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the 

Regarding claim 23, Sasaki does not teach that the solvent is hexyl acetate, n-butyl 25acetate, t-butyl acetate, propylene glycol methyl ether acetate (PGMEA), or anisole.
Yoshida teaches a method for treating a substrate comprising the step of supplying a sublimating substance (e.g., 1,1,2,2,3,3,4-heptafluorocyclopentane) [0142]. Yoshida further teaches a solidifying step and a sublimating step (see figure 6). In addition, Yoshida teaches that solvents such as propylene glycol methyl ether acetate (PGMEA) exhibit compatibility and/or dissolving ability with respect to the sublimating substance (e.g., 1,1,2,2,3,3,4-heptafluorocyclopentane) [0142-0145].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sasaki wherein the solvent is propylene glycol methyl ether acetate (PGMEA) as taught by Yoshida, since Yoshida teaches that solvents such as propylene glycol methyl ether acetate (PGMEA) exhibit compatibility and/or dissolving ability with respect to the sublimating substance (e.g., 1,1,2,2,3,3,4-heptafluorocyclopentane) [0142-0145].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714